Cooley, C. J.
The defendant is a corporation organized under chapter 94 of the Compiled Laws of 18Y1 [How. St. ch. 118], and having its business office in the county of Hillsdale. The plaintiff, who is a resident of the county of Ingham, began suit by the filing of a declaration in the office of the clerk of that county, and by service of. the same on the proper officer of the defendant in the county of Hillsdale. The defendant, by attorney, filed a demurrer to the declaration, assigning nine special causes of demurrer, all of which were for formal defects. The demurrer was sustained on argument, and the defendant had judgment *524for costs with leave in the plaintiff to amend. An amended declaration was filed under this permission. The defendant then pleaded to the jurisdiction of the court, and this plea, after argument, was sustained and the proceedings quashed.
■ The ground for this judgment was that the defendant was liable to be sued only in the county where its business office was located, there being no statute authorizing suits to be brought against such corporations elsewhere. Whether this position would be sound if taken seasonably we shall not consider at this time, as we are all of opinion that any objection which might have existed to the jurisdiction in this case has been waived.
If the. defect had been of jurisdiction of the subject-matter, no waiver, however formal, could have been effectual. Attorney General v. Moliter 26 Mich. 444; Burckle v. Eckhart 3 N. Y. 132. And this principle will apply where the action is in its nature local, or where the jurisdiction of the court requires in the cause of action any element of locality. Wheelock v. Lee 74 N. Y. 495. But there is no such element in the cause of action in this case. The circuit court for" the county of Ingham is a court of general jurisdiction, and may take cognizance of suits upon contracts like the one here sued upon, irrespective of the locality of their origin, provided the parties, by service of process or otherwise, are before the court. The only difficulty suggested in the present ease is that the defendant was suable only in the county where it had its business office; but it has been held that even in the case of city coiirts, a non-resident who could claim exemption from their process, must make the claim seasonably, or he will waive it. Grand Rapids etc. R. R. v. Gray 38 Mich. 461; Gott v. Brigham 41 Mich. 227. These cases are in point in this suit.
A demurrer is an appearance in the cause. New Jersey v. New York 6 Pet. 323. And filing a general demurrer is a waiver of objections to the jurisdiction over the person. Ogdensburg etc. R. R. Co. v. Vermont etc. R. R. Co. 63 N. Y. 176, 181; Handy v. Insurance Co. 37 Ohio St. 366; *525Miller v. State 35 Ark. 276; Rowland v. Coyne 55 Cal. 1. If a court has general jurisdiction, but not authority, in respect to the particular case, the objection should be-specifically taken. Webb v. Mann 3 Mich. 139. The plea to the jurisdiction was proper,—Dewey v. Car Co. 42 Mich. 399, but it was not seasonable; and as the record showed the defendant had submitted to the jurisdiction, the plea presented an immaterial issue, and should have been stricken from the files.
The judgment must be reversed and the cause remanded with leave to the defendant to plead to the merits on the payment of all costs of the issue on the plea and of this Court.
The other Justices concurred.